DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 5, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 recite the limitation “contact area width is between 3% and 8% of a radius of the wafer” and it is unclear what the contact area width is when the wafer itself is not claimed in combination. Furthermore, wafers comes in various sizes (e.g. 1-5 inches in diameter) and it is unclear as to how the width is measured when the radius is not known. For the purpose of examination, the “wafer” is assumed to be a 1-inch diameter wafer. Clarification is respectfully requested.
Claims 5 recite the limitation “front contact area width is between 3% ~ 8% of a radius of the wafer” and “the rear contact area width is 5%~8% of the radius of the wafer” and it is unclear what the contact area width is when the wafer itself is not claimed in combination. Furthermore, wafers comes in various sizes (e.g. 1-5 inches in diameter) and it is unclear as to how the width is measured when the radius is not known. For the purpose of examination, the “wafer” is assumed to be a 1-inch diameter wafer. Clarification is respectfully requested.
Claims 9 recite the limitation “front contact area width is between 3% ~ 5% of a radius of the wafer” and “the rear contact area width is 5%~8% of the radius of the wafer” and it is unclear what the contact area width is when the wafer itself is not claimed in combination. Furthermore, wafers comes in various sizes (e.g. 1-5 inches in diameter) and it is unclear as to how the width is measured when the radius is not known. For the purpose of examination, the “wafer” is assumed to be a 1-inch diameter wafer. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregerson (US 2015/0083639).

1: Gregerson teaches a wafer cassette (wafer cassette shown in Figure 1), for receiving a wafer (for storage of an unclaimed wafer 150 shown in Figures 6-7), comprising: a cassette housing (see cassette housing shown in Figure 1 below), comprising a front opening (see Figure 1 below), wherein the wafer enters the cassette housing via the front opening (the wafers 150 are loaded into the cassette through the front opening); a first supporting rib (see first supporting rib in Figure 1 below), disposed in the cassette housing; and a second supporting rib (see second supporting rib in Figure 1 below), disposed in the cassette housing, wherein the wafer is supported by the first supporting rib and the second supporting rib (wafer 150 is capable of being supported by the first and second supporting rib), the first supporting rib contacts a first contact area of the wafer (see dotted line in Figure 1 below), and the second supporting rib contacts a second contact area of the wafer (the same area not shown in Figure 1 but opposite the dotted line), wherein relative to a center of circle of the wafer, an angular range of the first contact area is between 800 and 1100, and an angular range of the second contact area is between 800 and 1100 (first contact area and second contact areas formed by 60, are shown as 90 degrees, C1 and C2, each are 45 degrees to make up region "C" having 90 degrees, paragraph 0077. Furthermore, region C can range from approximately 45 degrees to 135 degrees, see Figure 17 below).

    PNG
    media_image1.png
    608
    797
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    297
    528
    media_image2.png
    Greyscale


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama et al. (Oyama US 2014/0367307).

6: Oyama teaches a wafer cassette (wafer cassette shown in Figures 1-2), for receiving a wafer (capable of receiving an unclaimed wafer "W", Figure 2), comprising: a cassette housing (housing 1), comprising a front opening (front opening 2), wherein the wafer enters the cassette housing via the front opening (wafer "W" loaded into the cassette through 2); 
a first supporting rib (comprising the front supporting portion, a middle supporting portion, and a rear supporting portion, shown below in Figure 1), disposed in the cassette housing, wherein the first supporting rib comprises a front supporting portion, a middle supporting portion and a rear supporting portion, the front supporting portion corresponds to the front opening (see the front supporting portion located proximate the front opening), the front supporting portion is connected to one end of the middle supporting portion, the rear supporting portion is connected to the other end of the middle supporting portion (see the three portions connected to each other via shelf 10), and the front supporting portion has a front curved edge (portion of 10, which is a front curved edge located at B2); and 
a second supporting rib (see second supporting rib in Figure 1 below), disposed in the cassette housing, 
wherein the wafer is supported by the first supporting rib and the second supporting rib, and the front supporting portion, the middle supporting portion and the rear supporting portion contact the wafer simultaneously (see supporting ribs and portions supporting a wafer “W” in Figure 1, simultaneously).

    PNG
    media_image3.png
    447
    634
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    512
    522
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (US 2015/083639) in view of Fuller (US 2013/0299348).

3: Gregerson teaches the claimed invention as discussed above for Claim 1 except that the first supporting rib comprises a first supporting surface, an included angle is formed between the first supporting surface and a horizontal plane, and the included angle is between 0.5 and 4 degrees.
Fuller teaches that angle 101 is an acute angle that forms a groove within surface 93, which is less than 30 degrees, for accommodating wafer 110 (paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gregerson such that the first supporting rib comprises a first supporting surface, an included angle is formed between the first supporting surface and a horizontal plane, and the included angle is between 0.5 and 4 degrees in order to provide enhanced shock protection and wafer retention and resistance to bending and deflection under shock load and transport, paragraph 0041. Furthermore, Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, MPEP 2144.05.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (Oyama US 2014/0367307) in view of Fuller (US 2013/0299348).

8: Oyama teaches the claimed invention as discussed above for Claim 1 except that the first supporting rib comprises a first supporting surface, an included angle is formed between the first supporting surface and a horizontal plane, and the included angle is between 0.5 and 4 degrees.
Fuller teaches that angle 101 is an acute angle that forms a groove within surface 93, which is less than 30 degrees, for accommodating wafer 110 (paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyama such that the first supporting rib comprises a first supporting surface, an included angle is formed between the first supporting surface and a horizontal plane, and the included angle is between 0.5 and 4 degrees in order to provide enhanced shock protection and wafer retention and resistance to bending and deflection under shock load and transport, paragraph 0041. Furthermore, Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, MPEP 2144.05.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (Oyama US 2014/0367307) in view of Fuller (US 2013/0299348).

10: Oyama teaches the claimed invention as discussed above for Claim 6 and Oyama further teaches a rib notch formed on the rear supporting portion (see Figure 4 below), except for the explicit teaching that the rib notch is formed on the front supporting portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyama such that a rib notch is provided on the front supporting portion, in order to maintain a leveled storage position for the wafers and to permit easier storage of the wafers once the wafers are inserted into the rib notch.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 5, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735